El Juez Asociado Señor Tbavieso
emitió la opinión del tribunal.
La Ley núm. 52 de 1925 (pág*. 297), según fné enmendada por las núms. 12 de 1930 (pág. 159) y 40 de 1931 (pág. 361), impone una contribución de siete centavos (7‡) sobre cada galón de gasolina “que se introduzca, fabrique, venda o con-suma, o que de otro modo se disponga para el consumo en Puerto Rico,” y provee que tal impuesto será cobrado por el Tesorero de Puerto Rico, mediante fijación y cancelación de sellos de rentas internas, tan pronto como la gasolina sea fabricada, producida o introducida en la Isla.
El Gobierno de la Capital de Puerto Rico formuló de-manda ante la Corte de Distrito de San Juan, en la que soli-cita se dicte una sentencia declaratoria de que el Gobierno-de la Capital de Puerto Rico no está obligado a pagar el mencionado arbitrio sobre la gasolina que compre para el servicio del público.
Como fundamentos para su solicitud el Gobierno peticio-nario alega:
Que el impuesto es satisfecho por el consumidor, pues las compañías vendedoras fijan el precio de la gasolina y agre-gan a éste siete centavos adicionales para cubrir el arbitrio; *680que el Gobierno de la Capital es una Corporación o Agencia del Gobierno Insular y como tal debe estar exenta de pagar dicho tributo o contribución, pues todos sus actos son ejecu-tados para beneficio del público y por delegación del Go-bierno Insular; que al obligarse al peticionario a pagar el arbitrio en cuestión se le priva de sumas que son necesarias para las atenciones de las escuelas públicas y hospitales mu-nicipales y para el pago de empleados; y que como muni-cipio de la Isla de Puerto Eico, el peticionario está exento de pagar el impuesto, de acuerdo con la Ley núm. 52 de 1925 (Leyes de 1925, pág. 297).
En apoyo de sus contenciones el peticionario apelante'cita las opiniones dictadas por el Procurador General de Puerto Eico en Io. de noviembre, 1927, y junio 29 de 1931, y la dic-tada por la Corte de Distrito de los Estados Unidos para Puerto Rico, en el caso Ley No. 2114 de West India Oil Co. v. Manuel V. Domenech, Tesorero de, Puerto Rico.
Alegó el Tesorero demandado en su contestación, que la ley vigente no concede exención alguna al municipio, ni tam-poco al Gobierno Insular; que la ley es inaplicable al Pueblo de Puerto Eico, porque siendo éste el que cobra la contri-bución, resultaría una operación innecesaria la de cobrar y pagarse a sí mismo; que la Ley núm. 52 de 1925 que invoca el Municipio como fundamento de la alegada exención, a su favor, carece de efectividad y validez; que la Ley núm. 40 de 1931 derogó expresamente la núm. 12 de 1930 y cualquiera otra ley o parte de ley que a aquélla se opusiere, quedando derogada por consecuencia la Ley núm. 52 de 1925 y todas las leyes o partes de leyes que por referencia se habían in-corporado a dicha Ley núm. 52 de 1925, especialmente aquella parte de la sección 42 de la ley de 28 de julio de 1923 que concedía la alegada exención.
En su sentencia la corte inferior declaró que la gasolina vendida al Gobierno de la Capital no está exenta de pagar el tributo de siete centavos por galón. El Municipio apeló.
*681 Para la mejor comprensión ele la cuestión legal envuelta en el presente recurso, haremos una breve exposición del movimiento de la legislación insular sobre el impuesto a la gasolina. El referido impuesto se incluyó originalmente como una disposición de la “Ley de Arbitrios de Puerto Pico,” de julio 28 de 1923 (Leyes de 1923, pág. 443), la que por su sección 20, inciso 37, imponía una contribución de medio (%) centavo por galón ‘£ sobre toda gasolina, que se fabrique, produzca, venda o consuma en Puerto Rico.” La sección 30 de dicha ley hacía pesar el impuesto sobre la mercancía imponible tan pronto como ésta era manufacturada o fabricada,e imponía la obligación de pagar el impuesto al vendedor, quien podría ser declarado culpable de vms'demem'bor si vendía la mercancía imponible sin haber pagado antes el impuesto. Cuando la mercancía se había importado para venta, uso y consumo en Puerto Pico, el impuesto pesaba sobre la mercancía tan pronto como ésta se encontraba en el mercado en poder de un traficante, a quien se hacía responsable del pago del impuesto al traspasar la mercancía imponible a otro traficante o a un consumidor (Véase seeción 33 de dicha ley). La sección 42 de la citada Ley de Arbitrios, disponía :
“Los artículos tributables para el uso y consumo de las depen-dencias del Gobierno Federal, Insular a 'Municipal, estarán emnios de los impuestos señaladas en esta Ley cuando, fueren adquiridos, me-diante solicitud firmada por los respectivos jefes de dichas depen-dencias.” (Bastardillas nuestras.)
En 21 de julio de 1925 la Legislatura aprobó- la Ley nnm. 52 (Leyes de 1925, pág. 297) por la que se imponía una contri-bución de dos centavos a cada galón de gasolina que se venda o consuma en Puerto Pico. La Sección 6 de dicha ley lee así:
“Sección 6.- — Todas las disposiciones contenidas en los títaloa 1, 3, 4, 7, 8, 9 y 10 de la Ley de Arbitrios de Puerto Mico, aprobada en 28 de julio de 1923, según quedó enmendada en agosto 27, 1923, y junio 23, 1924, así como los Reglamentos promulgados por el Te-*682sorero de Puerto Rico, por virtud de la expresada Ley de Arbitrios, que no estuvieren en conflicto con la presente tendrán fuerza y vigor en la aplicación de esta Ley.”
Y la sección 8 de la misma ley dispone:
“Sección 8. — El' inciso 37 de la sección 20 de la ‘Le3r de Arbitrios de Puerto Rico’, aprobada en julio 28 de 1923, queda por ésta de-rogado, así como toda ley o parte de ley que se oponga a la pre-sente. ’ ’
Por virtud de la Ley núm. 8 de mayo 11 d,e 1927, el im-puesto sobre la gasolina fue elevado a cuatro centavos por galón, enmendando así la Ley núm. 52 de 1925, supra.
En 21 de abril de 1930, la legislatura aprobó la Ley núm. 12, por la que se enmendó nuevamente la núm. 52 de 1925, en el sentido de elevar a seis (6) centavos por galón el im-puesto a la gasolina.
Y por fin, en 2á de abril de 1931, nuestra legislatura aprobó la Ley núm. 40 (Leyes de 1931, pág. 361), titulada “Ley para imponer una contribución de siete (7) centavos a cada galón de gasolina que se introduzca, fabrique, venda, use o para el consumo, o que de otro modo se disponga de ella para el consumo, en Puerto Rico e ingresar el producto, etc. ” Por la sección 1 de dicha ley se sube a siete (7) centavos por galón el impuesto sobre la .gasolina, se da al impuesto el ca-rácter de renta interna y se dispone expresamente:
“Y tal impuesto será cobrado por el Tesorero de Puerto Rico, con sujeción a las disposiciones de la Ley de Rentas Internas, tan pronto como la gasolina sea fabricada, producida o introducida en Puerto Rico, mediante’ la fijación y cancelación de sellos de Rentas Internas en los documentos que al efecto prescribiere el Tesorero.” (Bastardillas nuestras.)
La sección 3 de dicha ley lee así:
“Sección 3. — La Ley No. 12 aprobada en abril 21 de 1930 y cual-quiera otra ley o parte -de ley que se oponga a la presente, queda por ésta derogada.”
*683La Ley núm. 40 de 1931 es la última disposición legisla-tiva sobre la materia de impuestos a la gasolina. Y siendo ésa la ley en vigor en la fecha en que se interpuso la pre-sente acción, pasaremos ahora a interpretarla en relación con las leyes anteriores sobre la misma materia.
Las opiniones del Procurador General anexas a la de-manda como Exhibits 1 y 2, fueron emitidas con anteriori-dad a la fecha en que empezó a regir la Ley núm. 40 de 1931; y el caso resuelto por la Corte Federal de Puerto Pico se refería a impuestos cobrados durante el período de agosto 1, 1930, a junio 30, 1931, en virtud de la Ley núm. 52 de julio 21 de 1925. Poca luz pueden arrojar dichas opiniones, sobre la cuestión legal planteada por el presente recurso.
Para poder sostener la contención del apelante tendría-mos que sentar las dos siguientes premisas:
Is1 Que la Ley núm. 40 de 1931 no derogó por ser incompatible con ella la Ley núm. 52 de 1925; y
2* Que Se acuerdo con dicha Ley núm. 52 de 1925 y por la refe-rencia que en su sección 6 se hace con la sección 42' de la “Ley de Arbitrios de Puerto Rico,” de julio 28 de 1923, el municipio está exento del pago del arbitrio.
Ambas premisas son insostenibles. La -incompatibilidad entre la Ley núm. '52 de 1925 y la núm. 40 de 1981 es clara y evidente. La primera de dichas leyes dispone que en el cobro del impuesto sobre la gasolina se aplicarán ciertas dis-posiciones de la Ley de Arbitrios de 28 de julio de 1923, entre las cuales figura la' Sección 42 de la misma, supra, que exime a los municipios del pago del impuesto. La segunda, la núm. 40 de 1931, que es una ley completa y no comenda-toria de las anteriores, dispone expresamente por su sección Ia., supra, que el cobro del impuesto se hará con sujeción a las disposiciones de la Ley de Rentas Internas. Hemos exami-nado cuidadosamente la Ley de Rentas Internas vigente en la fecha en que se aprobó la citada Ley núm. 40 de 1931 y las enmiendas posteriores y no encontramos disposición al-guna que autorice la exención que reclama el municipio ape-*684¡ante. Y por esas razones debemos resolver que la Ley núm. 52 de 1925 fue derogada por la núm. 40 de 1931, no siendo por tanto aplicables como fundamentos de la contención del apelante las exenciones que autorizaba la sección 42 de la an-tigua Ley de Arbitrios de 1923, ya derogada.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Córdova .Dávila no intervino.